NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

STATE FARM AUTOMOBILE                    )
INSURANCE COMPANY,                       )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-1014
                                         )
MARIELLE LYDE,                           )
                                         )
             Appellee.                   )
                                         )

Opinion filed October 5, 2018.

Appeal from the Circuit Court for
Hillsborough County; William P.
Levens, Judge.

Anthony J. Russo and James Michael
Shaw, Jr., of Butler Weihmuller Katz
Craig, LLP, Tampa; and Robert L.
Kaleel of Kaleel & Kaleel, P.A., St.
Petersburg, for Appellant.

David M. Caldevilla of de la Parte &
Gilbert, P.A., Tampa; and Anthony D.
Martino of Clark & Martino, P.A.,
Tampa, for Appellee.


ROTHSTEIN-YOUAKIM, Judge.

             State Farm Automobile Insurance Company (State Farm) appeals the final

summary judgment requiring it to pay the higher of the two limits for uninsured motorist

coverage (UM coverage) provided in the identical policies issued on Marielle Lyde's (the
daughter) vehicle and Margarita Nieves's (the mother) vehicle in connection with injuries

that the daughter sustained while driving her vehicle in a crash with an uninsured

motorist. State Farm argues that the trial court erred in disregarding an exclusion for

UM coverage under the mother's policy authorized under section 627.727(9), Florida

Statutes (2012). As explained below, we agree, reverse the final summary judgment

and the order granting the daughter's motion for summary judgment, and remand for

further proceedings consistent with this opinion.

                                      I. Background

              The mother and daughter reside together. The mother owns a Kia

Sorento, and the daughter owns a Kia Soul. State Farm issued an insurance policy for

the mother's vehicle that lists the mother as the only named insured on the declarations

page and that has a UM coverage limit of $100,000 per person. State Farm also issued

an insurance policy for the daughter's vehicle that lists both the daughter and mother as

named insureds on the declarations page and that has a UM coverage limit of $25,000

per person.

              Apart from the amounts of coverage and the named insureds, the policies

are identical versions of State Farm Policy Form 9810A. Many of the terms used in the

policy are terms of art defined in the policy itself.1 In the general provisions, State Farm




              1"You or Your" means, in pertinent part, "the named insured or named
insureds shown on the Declarations Page." The mother is "you" under the mother's
policy.
              "Resident Relative" means, in pertinent part, "a person, other than you,
who resides primarily with the first person shown as a named insured on the
Declarations Page and who is [ ] related to that named insured . . . by blood, marriage,
or adoption[.]" The daughter is a "resident relative" under the mother's policy.



                                            -2-
agrees to provide insurance according to the terms of this policy based, in part, "on

payment of premium for coverages chosen." In the applicable UM coverage section,

the "Insuring Agreement" provides, "We will pay compensatory damages for bodily

injury an insured is legally entitled to recover from the owner or driver of an uninsured

motor vehicle" and specifies that the "bodily injury for which we will pay compensatory

damages must be," in pertinent part, "sustained by an insured" and "caused by an

accident that involves the operation, maintenance, or use of an uninsured motor

vehicle." The "Exclusions" section, however, provides, in pertinent part, that "THERE IS

NO COVERAGE . . . 2. FOR AN INSURED WHO SUSTAINS BODILY INJURY . . . a.

WHILE OCCUPYING A VEHICLE OWNED BY YOU OR ANY RESIDENT RELATIVE IF

IT IS NOT YOUR CAR OR A NEWLY ACQUIRED CAR." One of the sections that

follows is titled "If Other Uninsured Motor Vehicle Coverage Applies," and provides, in

pertinent part:

                     1. If Uninsured Motor Vehicle Coverage provided by
              this policy and one or more other vehicle policies issued to
              you or any resident relative by the State Farm Companies
              apply to the same bodily injury, then:

                           a. the Uninsured Motor Vehicle
                     Coverage limits of such policies will not be
                     added together to determine the most that may
                     be paid; and

                            b. the maximum amount that may be
                     paid from all such policies combined is the
                     single highest applicable limit provided by any



              "Your Car" means, in pertinent part, "the vehicle shown under 'YOUR
CAR' on the Declarations Page." The Sorento is "your car" under the mother's policy.
              "Owned By" means "1. owned by; 2. registered to; or 3. leased[.]"
              The UM coverage section also provides an additional definition of
"Insured," to mean, in pertinent part, "1. you[, and] 2. resident relatives[.]


                                           -3-
                    one of the policies. We may choose one or
                    more policies from which to make payment.

             In May 2013, the daughter was driving her vehicle when she was involved

in a crash with an uninsured motorist. State Farm tendered $25,000 as the limit for UM

coverage on the daughter's policy. The daughter filed the underlying action against

State Farm, seeking, in pertinent part, declaratory relief and damages for breach of

contract. She claimed that she is an insured under both her policy and her mother's

policy and that she is therefore eligible for UM coverage under both policies. She

further claimed that under subsection 1.b. of the section titled "If Other Uninsured Motor

Vehicle Coverage Applies," she was entitled to claim the higher UM coverage limit

under the two policies. Thus, she claimed that she was entitled to the $100,000 limit

under the mother's policy and that State Farm had wrongfully denied her UM benefits in

excess of the $25,000 limit under her policy.2

             State Farm admitted that the daughter was an insured under both policies

and that she was entitled to UM coverage under her policy, but it denied that she was

entitled to UM coverage under the mother's policy. In its operative third affirmative

defense, State Farm asserted that the mother's policy provides for "non-stacking" UM

coverage "pursuant to the named insured's execution of the Selection/Rejection Form

giving rise to a conclusive presumption of a knowing informed rejection of stacking




             2In  the operative complaint, the daughter purported to attach a copy of her
policy as Exhibit A, but she instead attached a copy of a signed "Florida Uninsured
Motor Vehicle Coverage - Selection/Rejection" form (Selection/Rejection Form)
pertaining to her policy. The daughter, however, did not refer to the Selection/Rejection
Form in her complaint.



                                           -4-
coverage under Florida Statute § 627.727(9)."3 State Farm further asserted that the

daughter was excluded from UM coverage under the mother's policy based on

exclusion 2.a. because she was occupying a vehicle that the daughter owned, not the

Sorento identified on the declaration's page of the mother's policy. State Farm also

claimed that the daughter's reliance on the "If Other Uninsured Motor Vehicle Coverage

Applies" provision is misplaced because UM coverage does not apply on the mother's

policy. Rather, as provided by section 627.727(9) and the Selection/Rejection Form,

that provision applies when occupying a motor vehicle "not in the household or owned

by a resident relative."

              After filing its answer and affirmative defenses, State Farm moved for

summary judgment, again conceding the daughter's entitlement to $25,000 in UM

benefits under her policy but contending that she and her mother both had knowingly

rejected "stacking" coverage under both her policy and her mother's policy, as reflected

on the three Selection/Rejection Forms that State Farm attached to the motion and that

State Farm claimed had been approved by the Office of Insurance Regulation (OIR).

Thus, State Farm asserted, consistently with section 627.727(9)(b), the UM coverage

exclusion under 2.a.—for bodily injury that an insured sustains while occupying a vehicle

owned by a resident relative that was not "your car" or a newly acquired car—precluded

the daughter from recovering under the mother's policy.

              The daughter did not formally respond to the motion but instead filed her

own motion for summary judgment. Relying on the provision of the policy that governs



              3State Farm did not identify by date of signing the Selection/Rejection
Form to which it referred.


                                           -5-
"If Other Uninsured Motor Vehicle Coverage Applies," the daughter argued that she was

entitled to the $100,000 under the mother's policy because she was an insured under

both policies. The daughter argued further that exclusion 2.a. was not consistent with

627.727(9) and was therefore contrary to public policy. Alternatively, the daughter

argued that even if the exclusion were valid, reading it in conjunction with the "If Other

Uninsured Motor Vehicle Coverage Applies" provision created ambiguity in the contract

that required construction in her favor and allowed her to recover the $100,000 under

the mother's policy. The daughter's motion made no mention of any "application" or

Selection/Rejection Form.

              In addition to the daughter's and the mother's policies and declarations

pages, the summary judgment evidence before the trial court included the three

Selection/Rejection Forms that State Farm had filed with its motion for summary

judgment: one for the mother's policy signed on September 14, 2010;4 one for the

daughter's policy signed on August 19, 2011; and another for the daughter's policy

signed on April 4, 2012.5 The template for those three forms was identical, and State

Farm also filed a September 24, 2010, letter from OIR approving that template. State

Farm also filed the affidavit of Kristin Spencer, the Florida underwriter for its automobile

policies. Spencer averred, among other things, that the mother had signed another

Selection/Rejection Form on April 2, 2012, which "has been separately filed with the

Court," and that "[a]t all times, the language in the Selection/Rejection Form has been



              4This  2010 form pertained to a 2007 Kia Sportage. The record indicates
that the policy on the Sportage was later transferred to the Sorento.
              5The April 4, 2012, form was the same form that the daughter had
attached to her operative complaint.


                                            -6-
approved by the State of Florida." Contrary to her averment, however, only the

mother's September 14, 2010, Selection/Rejection Form had been filed, and no other

version of it was subsequently filed.

              After receiving State Farm's response in opposition to the daughter's

motion, the trial court granted the daughter's motion and denied State Farm's motion.

The court explained:

                      There is, at the very least, ambiguity within the
              insurance policy contract. The defense argues that the
              Exclusions section on page 28, which states "There is no
              coverage for an insured who sustains bodily injury while
              occupying a vehicle owned by you or any resident relative if
              it is not your car . . . ", along with the non-stacking coverage
              in this case, precludes coverage from the Plaintiff's mother's
              UM policy.

                     But the more persuasive argument from Plaintiff's
              counsel is found in the policy section on page 29 entitled If
              Other Uninsured Motor Vehicle Coverage Applies. This is
              not a stacking vs. non-stacking case because the Plaintiff
              seeks "either/or" rather than "both/and".

Therefore, the trial court determined that the daughter "is entitled to the highest

applicable limits of coverage available between the two UM policies for which she is an

insured, to wit: $100,000." State Farm timely appeals the trial court's final judgment

awarding the daughter $75,000.

                                        II. Discussion

              State Farm argues that the trial court erred in granting the daughter's

motion for summary judgment because the unambiguous language of the mother's

policy excludes the daughter from UM coverage in this circumstance and, therefore,

rendered the election clause under "If Other Uninsured Motor Vehicle Coverage

Applies" inapplicable. State Farm also argues that the policy exclusion was an



                                             -7-
authorized limitation that complies with section 627.727(9). While we agree with these

arguments, we disagree with State Farm's argument that the trial court erred in denying

its motion for summary judgment and that we should remand for entry of a final

summary judgment in its favor. Rather, we decline to address the parties' arguments

regarding the Selection/Rejection Form and simply remand for further proceedings. We

review de novo the trial court's ruling on the parties' motions for summary judgment and

its construction of the insurance contract and the statute. See State Farm Mut. Auto.

Ins. Co. v. Smith, 198 So. 3d 852, 855 (Fla. 2d DCA 2016), review denied, No. SC16-

1682 (Fla. Jan. 18, 2017); Fla. Peninsula Ins. Co. v. Cespedes, 161 So. 3d 581, 584

(Fla. 2d DCA 2014).

                                      A. The Policy

              Courts generally construe an insurance policy in accordance with its plain

language as bargained for by the parties. See Auto-Owners Ins. Co. v. Anderson, 756

So. 2d 29, 34 (Fla. 2000). In so doing, "courts should read each policy as a whole,

endeavoring to give every provision its full meaning and operative effect." Cespedes,

161 So. 3d at 584 (quoting Wash. Nat'l Ins. Corp. v. Ruderman, 117 So. 3d 943, 948

(Fla. 2013)). But "[i]f the relevant policy language is susceptible to more than one

reasonable interpretation, one providing coverage and the other limiting coverage, the

insurance policy is considered ambiguous." Id. (quoting Anderson, 756 So. 2d at 34). If

ambiguous, "[t]he court interprets ambiguous provisions 'liberally in favor of the insured

and strictly against the drafter.' " N. Pointe Cas. Ins. Co. v. M & S Tractor Servs., Inc.,

62 So. 3d 1281, 1283 (Fla. 2d DCA 2011) (quoting State Farm Mut. Auto. Ins. Co. v.

Fischer, 16 So. 3d 1028, 1031-32 (Fla. 2d DCA 2009)). When the ambiguity arises




                                            -8-
regarding an exclusion clause, courts construe them "even more strictly against the

insurer than coverage clauses." Anderson, 756 So. 2d at 29.

               Under the UM provision of the mother's insurance policy, State Farm

generally agrees to pay compensatory damages for bodily injury an insured is legally

entitled to recover. The daughter is an "insured" under the mother's policy because, as

the parties agree, she is a resident relative. Here, however, under an applicable

exclusion, the daughter is not "covered" under the UM provision in the mother's policy.

That exclusion provides, "THERE IS NO COVERAGE . . . FOR AN INSURED"—which is

the daughter, as a resident relative—"WHO SUSTAINS BODILY INJURY [ ] WHILE

OCCUPYING A VEHICLE OWNED BY . . . ANY RESIDENT RELATIVE . . . IF IT IS

NOT YOUR CAR," which invokes the exclusion because the resident-relative daughter

was occupying her own vehicle while injured and because the mother's Sorento is the

only vehicle listed on the mother's declarations page. Under the plain language of the

exclusion, therefore, and as argued in State Farm's motion for summary judgment and

on appeal, there is no UM coverage here for the daughter under the mother's policy.

               Consequently, the daughter's reliance on the "If Other Uninsured Motor

Vehicle Coverage Applies" provision is misplaced, and the trial court erred in granting

her motion for summary judgment and denying State Farm's motion for summary

judgment on this basis, because that provision presumes that UM coverage applies

under two or more policies.6 Nothing in this provision expands the applicability of UM

coverage in the mother's policy; rather, it speaks to the maximum amount that may be


               6Notably,   the provision refers to other UM "coverage," not other UM
"insurance."



                                             -9-
paid when UM coverage under two or more policies otherwise applies. See Akel v.

Dorcelus, 793 So. 2d 1049, 1052 (Fla. 4th DCA 2001) ("The election clause only applies

if coverage is otherwise available. Obviously, the insured can only elect which

coverage to receive if there are two policies under which the insured may recover

benefits. In the instant policy, not only is the brother's vehicle excluded from the

definition of an uninsured vehicle, but the policy states twice that UM coverage is not

provided for bodily injury sustained while occupying a motor vehicle owned by the

named insured or a resident relative which is not a vehicle listed in the policy

declarations. There was no coverage under the insured's UM policy provisions;

therefore, there was no election to be made."). Here, UM coverage applies under only

one policy: the daughter's policy. Thus, this provision does not inform the meaning of

the exclusion, nor does it render the exclusion ambiguous—we simply do not get to it.

                            B. Compliance with the Statute

              We also agree with State Farm that this policy exclusion is statutorily

authorized, and we reject the daughter's argument to the contrary.7 Historically, UM

coverage follows the person, not the vehicle, so as to afford that person protection

notwithstanding the particular circumstances resulting in the injury. See, e.g., Coleman

v. Fla. Ins. Guar. Ass'n, 517 So. 2d 686, 689 (Fla. 1988) ("[UM] protection does not




              7Although  the trial court did not expressly address the daughter's
argument in her motion for summary judgment on this point, we are bound to address it
because we must consider any basis in the record that could support affirmance, see
Dade Cty. Sch. Bd. v. Radio Station WQBA, 731 So. 2d 638, 644 (Fla. 1999) ("[I]f a trial
court reaches the right result, but for the wrong reasons, it will be upheld if there is any
basis which would support the judgment in the record." (emphasis added)), and
because it merely requires us to review the policy language that was before the trial
court in considering summary judgment.


                                           - 10 -
inure to a particular motor vehicle, but instead protects the named insured or insured

members of his family against bodily injury inflicted by the negligence of any uninsured

motorist under whatever conditions, locations, or circumstances any of such insureds

happen to be in at the time."); Mullis v. State Farm Mut. Auto. Ins. Co., 252 So. 2d 229,

233 (Fla. 1971) ("Whenever bodily injury is inflicted upon named insured or insured

members of his family by the negligence of an uninsured motorist, under whatever

conditions, locations, or circumstances, any of such insureds happen to be in at the

time, they are covered by uninsured motorist liability insurance . . . ."), superseded by

statute as recognized in Gov't Emps. Ins. Co. v. Douglas, 654 So. 2d 118, 120 (Fla.

1995). The legislature, however, has since statutorily authorized certain limitations on

this general application, see § 627.727(9); Douglas, 654 So. 2d at 120 ("Pursuant to . . .

section 627.727(9)(d), Florida Statutes (1987), insurers could issue motor vehicle

liability insurance policies which contained limited uninsured motorist coverage."); see

also Young v. Progressive Se. Ins. Co., 753 So. 2d 80, 85 (Fla. 2000) ("[S]ection

627.727(9) . . . provides a list of statutorily permissible policy exclusions to uninsured

motorist coverage."), but "provisions in uninsured motorist policies that provide less

coverage than required by the statute are void as contrary to public policy," Young, 753

So. 2d at 83.

                "Determining whether a policy provision extends less coverage than

required by section 627.727 begins with the language of the statute," Smith, 198 So. 3d

at 858 (citing Travelers Commercial Ins. Co. v. Harrington, 154 So. 3d 1106, 1111 (Fla.

2014)), which provides, in pertinent part:




                                             - 11 -
Insurers may offer policies of uninsured motorist coverage
containing policy provisions, in language approved by the
office, establishing that if the insured accepts this offer:

             (a) The coverage provided as to two or
       more motor vehicles shall not be added
       together to determine the limit of insurance
       coverage available to an injured person for any
       one accident, except as provided in paragraph
       (c).

              (b) If at the time of the accident the
       injured person is occupying a motor vehicle,
       the uninsured motorist coverage available to
       her or him is the coverage available as to that
       motor vehicle.

               (c) If the injured person is occupying a
       motor vehicle which is not owned by her or him
       or by a family member residing with her or him,
       the injured person is entitled to the highest
       limits of uninsured motorist coverage afforded
       for any one vehicle as to which she or he is a
       named insured or insured family member.
       Such coverage shall be excess over the
       coverage on the vehicle the injured person is
       occupying.

              (d) The uninsured motorist coverage
       provided by the policy does not apply to the
       named insured or family members residing in
       her or his household who are injured while
       occupying any vehicle owned by such insureds
       for which uninsured motorist coverage was not
       purchased.

               (e) If, at the time of the accident the
       injured person is not occupying a motor
       vehicle, she or he is entitled to select any one
       limit of uninsured motorist coverage for any
       one vehicle afforded by a policy under which
       she or he is insured as a named insured or as
       an insured resident of the named insured's
       household.

      In connection with the offer authorized by this
subsection, insurers shall inform the named insured,


                             - 12 -
                applicant, or lessee, on a form approved by the office, of the
                limitations imposed under this subsection and that such
                coverage is an alternative to coverage without such
                limitations. If this form is signed by a named insured,
                applicant, or lessee, it shall be conclusively presumed that
                there was an informed, knowing acceptance of such
                limitations . . . .

§ 627.727(9).

                By limiting UM coverage to the coverage available as to the vehicle

involved and by precluding coverage for injuries sustained while occupying a vehicle for

which UM coverage was not purchased, subsections 627.727(9)(b) and (d) permit

departure from the general principle, see Coleman, 517 So. 2d at 689; Mullis, 252 So.

2d at 233, that UM coverage applies to the person.8 The exclusion in the mother's

policy precludes, in pertinent part, UM coverage for an insured who is injured while

occupying a vehicle that either the mother or the insured owns but is not the mother's

Sorento, which is the only vehicle for which UM coverage was purchased under the

mother's policy. In short, the exclusion complies with the statute because the mother's

vehicle was the only household vehicle for which the mother paid a premium under her

policy. See § 627.727(9); see also Swan v. State Farm Mut. Auto. Ins. Co., 60 So. 3d

514, 518 (Fla. 3d DCA 2011) (explaining that under the limitations provided in section

627.727(9), "UM coverage does not provide coverage for every vehicle that the insured

owns—it only provides coverage for the vehicle on which the UM premium was paid");

Akel, 793 So. 2d at 1053 ("Subsection (9)(d) provides that an insurance company may

exclude coverage for insureds or family members residing in the household, who are


                8By
                 its clear terms, subsection (9)(c) does not apply here because the
daughter was indisputably occupying her own vehicle at the time of the injury, and we
are unpersuaded by the daughter's tortured reading of that subsection to assert
otherwise.


                                            - 13 -
injured while occupying any vehicle owned by such insured for which uninsured motorist

coverage was not purchased. The contemplation of this subsection is to exclude

coverage under the uninsured motorist provisions of a particular policy when injury is

suffered in a vehicle to which the particular policy does not apply.").

                           C. The Selection/Rejection Form

              In its motion for summary judgment, State Farm relied solely on the

mother's 2010 Selection/Rejection Form in attempting to satisfy its burden of proving the

nonexistence of a genuine issue of material fact that would entitle it to the conclusive

presumption that the mother had made an informed, knowing acceptance of limited

coverage under section 627.727(9). See Larusso v. Garner, 888 So. 2d 712, 717 (Fla.

4th DCA 2004) ("Without approval of the form, SGI is not entitled to the conclusive

presumption of knowing acceptance."); Omar v. Allstate Ins. Co., 632 So. 2d 214, 216

(Fla. 5th DCA 1994) (holding that an insurer relying on the limitation authorized in

section 627.727(9) has the burden of proving its compliance with the notice provisions);

Gov't Emp. Ins. Co. v. Douglas, 627 So. 2d 102, 103 (Fla. 4th DCA 1993) (holding that

the section 627.727(9)(d) exclusion did not apply because the insurer failed to comply

with the notice requirement of obtaining a knowing acceptance of the subsection (9)(d)

limitation), approved, 654 So. 2d 118 (Fla. 1995). In addition, the daughter raises new

arguments for the first time on appeal that are based on the Selection/Rejection Form,

but the daughter's motion for summary judgment omitted even a mention of such a

form, which she also characterizes as an insurance policy "application."

              We decline to address the parties' arguments regarding the

Selection/Rejection Forms for the first time on appeal, either as grounds for reversal or




                                           - 14 -
as grounds for affirmance under the tipsy coachman doctrine. See Loranger By &

Through Loranger v. State, Dep't of Transp., 448 So. 2d 1036, 1038 (Fla. 4th DCA

1983) (on rehearing) (rejecting appellee's argument that court should affirm because

summary judgment was correct for the wrong reason because appellee raised new

reason for the first time on appeal and court was "not certain precisely what legal and

factual issues may arise if and when the trial court is presented with an appropriate

pleading raising the issue"); see also Ambroglio v. McGuire, 247 So. 3d 73, 75 (Fla. 2d

DCA 2018) ("It is reversible error to enter summary judgment on a ground not raised

with particularity in the motion for summary judgment."); cf. State Farm Fire & Cas. Co.

v. Levine, 837 So. 2d 363, 365 (Fla. 2002) (explaining that tipsy coachman doctrine

permits a reviewing court to affirm a lower tribunal's decision that reaches the right

result for the wrong reason so long as "there is any basis which would support the

judgment in the record" (quoting Dade Cty. Sch. Bd. v. Radio Station WQBA, 731 So.

2d 638, 644-45 (Fla. 1999))). In the affidavit that State Farm filed in support of its

motion for summary judgment, Spencer averred that on April 2, 2012, the mother had

signed a second Selection/Rejection Form that applies to the Sorento and that the April

2, 2012, form was an OIR-approved form. But contrary to her further averment that the

April 2, 2012, form had previously been filed with the court, it does not appear to ever

have been filed. Thus, what is apparently the operative OIR-approved

Selection/Rejection Form applicable to the Sorento is not a part of the record, and

neither party, below or on appeal, has addressed its existence.




                                           - 15 -
                                    III. Conclusion

              Accordingly, we reverse the final summary judgment and the portion of the

trial court's order granting the daughter's motion for summary judgment because the

unambiguous language of the mother's policy excluded the daughter from UM coverage

and complied with section 627.727(9). In so doing, we neither address the parties'

arguments regarding the Selection/Rejection Form nor reverse the denial of State

Farm's motion for summary judgment but simply remand for further proceedings

consistent with this opinion.

              Reversed and remanded.


LaROSE, C.J., and SILBERMAN, J., Concur.




                                         - 16 -